DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 12/17/2021. Claims 1, and 3-16 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, with respect to the rejections of claims 1, 5-8, 11 and 15 under 35 USC 103(a), have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claims 11, 13, and 14, respectively, at line 1, replace “1” with -10-.

Reason for Allowance
4.    Claims 1, and 3-16, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Kochanski (US 5854661) discloses a method for controlling a display parameter of a mobile device (see figure 7; while Kochanski shows a "monitor with a camera", which may eventually not be considered to be a "mobile device", the method it shows is equally applicable - and thus "suitable for" - controlling a mobile device), the mobile device comprising a display (20, see fig. 1) and a first imaging unit (12), the method comprising the steps of: positioning and orienting the display with respect to a reference plane located at a reference position, such that the first imaging unit faces towards the reference plane (see figures 6 and 7, wherein the reference plane is located at eye position of user), - generating a first image by means of the first imaging unit (see figure 4, step 202), wherein the first image depends on ambient light incident on the first imaging unit and emitted from at least one ambient light source (light source 28); calculating a first light level from the first image, wherein the first light level is indicative of a first fraction of the incident ambient light which illuminates the reference plane by means of specular reflection of the incident ambient light at the display (see figures 3 and 4; and column 3, lines 58-65), and - adjusting the display parameter depending on the first light level (see column 3, line 64).
Ooshima (US 20150154919) discloses a display device performing processes that automatically adjust the brightness (display brilliance) of the screen (display image) on the display, depending on the surrounding brightness (the illumination intensity of an outside light to the display). See paragraph 6. The 
In contrast, the present invention provides a technique for controlling a display parameter of a mobile device by locating a sensor that detects an estimate of what the user sees, so as to provide for a better viewer experience when using the mobile display in an environment with diffuse, yet bright light that is specularly reflected from the mobile screen.
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, a set of specular reflection vectors is determined by means of back-tracing rays of incident ambient light connecting the reference plane and a set of reflection points, respectively, wherein the reflection points are determined as corner points of a reflection area defined within a plane of the display, respectively (as defined in claim 1); a first light level, indicative of a first fraction of the incident ambient light which illuminates the reference plane by means of specular reflection of the incident ambient light at the display, is calculated; a second light level, indicative of a second fraction of the incident ambient light which illuminates the reference plane by means of reflection and/or scattering of the incident ambient light at a background, is calculated from a generated second image; and adjusting the display parameter depending on the first and second light levels (as recited in claim 10); determining a light level comprising: a fourth light level from a first sensor signal, or a fifth light level from a second sensor signal, and the display parameter is adjusted:
depending on the first light level and the fourth light level, wherein by adjusting the display parameter a display brightness is altered, or depending on the first light level 
Accordingly, the Examiner respectfully submits that neither Kochanski or Ooshima, nor the combination thereof does not teach or suggest each and every limitation of Independent Claims 1, 10 and 16 for at least the reasons described above. Furthermore, the dependent claims are allowable at least by virtue of their dependency from an allowable base claim. As such, the subject matters of claims 1, 3-16 are considered to be novel in view of the prior art of record.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
02/17/2022